Citation Nr: 0634310	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  01-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Basic eligibility for dependent's educational assistance 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 through 
January 1957, and from March 1982 through November 1986.  He 
died in October 2000 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The case is now before the Board for 
appellate review.


FINDINGS OF FACT

1. The veteran died in October 2000 and his immediate cause 
of his death was metastatic pancreatic carcinoma.

2. There is no competent medical evidence in the record to 
indicate a cause-effect relationship between the metastatic 
pancreatic carcinoma and the veteran's active service or his 
service-connected disabilities.

3. Statutory criteria for eligibility for dependant's 
educational assistance under Chapter 35, Title 38, United 
States Code are not met.


CONCLUSIONS OF LAW

1. The criteria for service connection for cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2006).

2. The appellant is not entitled to dependant's educational 
assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3500, 3501 (West 2005);  
38 C.F.R. §§ 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of Death
The veteran died in October 2000 at the age of 66, due to or 
as the consequence of metastatic pancreatic carcinoma.  
Service connection was in effect at the time of his death for 
the following disorders: chronic obstructive pulmonary 
disease (COPD), degenerative spondylosis of the lumbar spine, 
bilateral renal calculi, hiatal hernia with peptic ulcer, 
fracture of the left navicular carpal bone, degenerative 
joint disease of the cervical spine, external hemorrhoids, 
dysthymic disorder, degeneration of the jawbone, and 
maxillary sinusitis.  The appellant seeks Dependency and 
Indemnity Compensation (DIC) through a claim to establish 
service connection for the veteran's death and educational 
assistance benefits.  She contends that the metastatic 
pancreatic carcinoma that caused the veteran's death onset 
due to the medications he was taking for his service-
connected disabilities.  The preponderance of the evidence is 
against her claim, because there is no causal connection 
between the veteran's cause of death and his service-
connected disabilities or the medications he was taking for 
them.

To establish service connection for the cause of a veteran's 
death, the appellant must show that either the fatal disorder 
or disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113;  
38 C.F.R. §§ 3.307, 3.309. As the veteran's death was due to 
metastatic pancreatic carcinoma, a starting point in this 
case is to review the veteran's service medical records for 
some indication of a pancreatic disability or disorder.  The 
veteran's service records are devoid of such evidence.  The 
veteran received extensive medical treatment throughout his 
service, but it was not related to complaints or symptomology 
regarding the pancreas.  Here, the appellant does not claim a 
direct connection to service but contends that it was the 
medications taken for the veteran's service connected 
disabilities that caused his pancreatic cancer.

The veteran developed pancreatic cancer in 2000, many yeas 
after his discharge from service.  Several times throughout 
the course of this appeal, the appellant has made her 
contention clear regarding the veteran's medication.  In June 
2001, she submitted a statement reiterating her contention 
and providing a list of medications taken by the veteran at 
the time of his death.  These include Erythromycin, 
Theophylline, Zantac, Glipizide, Fosinopril, Gabapentin, 
Peri-Dos, Metformin, Acetaminophen, Torecan, Temazepam, 
Oxycod/Apap, Percoget, Oramorph, and Restoril.  Since then, a 
VA examiner has twice reviewed the claims folder and opined 
that the veteran's cause of death is not related to his 
service connected disabilities or the medications taken for 
them.  In August 2002, the VA examiner stated that the 
veteran's metastatic pancreatic carcinoma "is not related to 
any of the above service connected conditions and not caused 
by a disease that began in service or attributed to any 
medication taken for a service-connected disability."  At 
the time of that opinion, further development was required to 
obtain additional medical evidence.  After the Board's 
remand, and further development to the extent possible, an 
addendum to this medical opinion was obtained.  In April 
2005, the same VA examiner again opined that the veteran's 
pancreatic cancer was "not etiologically related to any of 
his service-connected disabilities."  The examiner's 
opinions were made after a review of the claims folder.  None 
of the evidence submitted or obtained on the appellant's 
behalf shows a nexus between the veteran's medications and 
his cause of death.

Records from the veteran's private physician, Dr. Allen 
dating up to the October 2000 discharge summary just two 
weeks before the veteran's death discuss his illnesses, 
including his service-connected illnesses, and discuss his 
treatment and medication, but make no correlation between any 
medication the veteran was taking and the illness that 
ultimately caused his death.  There is, unfortunately, no 
medical evidence in the record that corroborate she 
appellant's belief that the veteran's pancreatic cancer was 
caused by his medication.  The records in the file do not 
inform VA as to the possible origin of the veteran's 
ultimately fatal disorder, but neither do they associate the 
disorder with any medication taken by the veteran.  While 
there is no doubt as to the sincerity of the appellant's 
belief as to the cause of her husband's pancreatic cancer,  
the record does not show that she has the medical expertise 
required to provide a medical opinion to establish a link 
between the veteran's cause of death and his medications.  
See generally Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Relevant evidence, namely medical evidence, from 
persons qualified to opine as to cause of death and causal 
connection is required.  The record contains no competent 
medical evidence that the veteran had metastatic pancreatic 
carcinoma as a result of service, within one year of service 
discharge, as secondary to any of his service-connected 
disabilities, or as a result of any medication taken for any 
service-connected disability.  The lack of evidence in this 
regard is unfavorable to and weighs against the appellant's 
claim.  The preponderance of the evidence is against the 
appellant's claim and the benefit-of-the-doubt rule is 
inapplicable. See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102.

Eligibility for Dependant's Educational Assistance
Educational assistance is available to a surviving spouse of 
a veteran who either died of a service-connected disability 
or died while having a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As discussed above, the veteran did not die of a service- 
connected disability. Nor did he have a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability at the time of his death.  Accordingly, 
the appellant cannot be considered an "eligible person" 
entitled to receive Dependant's Educational Assistance (DEA) 
benefits.  See 38 U.S.C.A. § 3501(a)(1);  
38 C.F.R. § 3.807.

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for DEA benefits is denied 
as a matter of law.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the appellant in 
the development of her claims for entitlement to DIC via 
service connection for the cause of the veteran's death and 
DEA.  Sufficient evidence is available to reach a decision 
and the appellant is not prejudiced by appellate review at 
this time.

VA sent the appellant several letters that informed her of 
the evidence necessary to establish her claims for DIC, 
including service connection for the veteran's cause of death 
and DEA.  See VA letters to the veteran dated February 2003, 
December 2003, and July 2004.  The appellant was notified of 
what was necessary to establish her claims, what evidence she 
was expected to provide, and what VA would obtain on her 
behalf.  The July 2004 letter also asked the veteran to 
provide VA with any pertinent evidence she may have regarding 
her claims.  These letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  While the letters did not 
provide notice as to the type of evidence necessary to 
establish an effective date or a disability rating as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
these issues are moot since the claims are denied.  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The appellant was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the appellant in substantiating 
her claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the appellant's 
statements, the veteran's service medical records, and VA and 
private treatment records, and two VA medical opinions have 
been associated with the claims folder.  The appellant did 
indicate several medical facilities that treated the veteran 
before his death, including the Eisenhower Hospital in Ft. 
Gordon, Georgia, Walter Reed Army Medical Center, United 
States Army Aeromedical Center (Lyster), and Dr. Gary Allen.  
VA attempted to obtain all of these records  in 2005, but was 
met with either negative replies or duplicative evidence.  
The appellant has not notified VA of any additional available 
relevant records with regard to her claims.  VA has done 
everything reasonably possible to assist the appellant and a 
remand for further development of these claims would serve no 
useful purpose.  VA has satisfied its duties to notify and 
assist and further development is not warranted.  


ORDER

Service connection for cause of the veteran's death is 
denied.

DEA benefits under Chapter 35, Title 38, United States Code, 
are denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


